FILED
                            NOT FOR PUBLICATION                             JAN 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JENNIFER LASTER, et. al.,                        No. 10-55070

              Plaintiffs - Appellants,           D.C. No. 3:05-cv-01167 DMS
                                                 (WVG)
              and

Vincent Concepcion, et. al,                      ORDER *

              Plaintiffs,
  v.

T-MOBILE USA, INC., et. al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                       Argued and Submitted January 9, 2012
                               Pasadena, California

Before:       REINHARDT and W. FLETCHER, Circuit Judges, and BREYER,
              Senior District Judge.**


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Charles R. Breyer, Senior United States District Judge
for the Northern District of California, sitting by designation.
      The district court order granting summary judgment is VACATED and the

case is REMANDED to the district court for reconsideration in light of AT&T

Mobility LLC v. Concepcion, 131 S. Ct. 1740 (2011).




                                        2